.PROVOSTY, J.
[1,2] The accused was convicted, under an ordinance of the city of Lake Charles, of having maintained a house of prostitution. He has appealed, but has made no appearance in this court. He assails the validity of the ordinance on the ground that the forms prescribed by law for the adoption and publication of ordinances were not observed in connection with said ordinance. We find from the record that they were. Also, on *1097the ground that the ordinance is ultra vires the power of the municipal council of the city of I.ake Charles. We find that the power to suppress houses of prostitution is expressly conferred upon saiá council. Also, on the ground that said ordinance was adopted as a war'measure, and therefore became functus officio with the termination of the war. True, the facts of the United States being at war, and of one of the military camps being near the city of Lake Charles, and of houses of prostitution being a menance to the welfare of the soldiers, are mentioned among the several -whereases of the ordinance; but nothing either in the title, the preamble, or the body of the ordinance limits its operation as to time.
Judgment affirmed.